NUMBER 13-17-00522-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG



        IN RE WILDCAT MIDSTREAM HOLDINGS II, LLC,
 WMH CORPUS I, LLC, WMH CORPUS LAND ACQUISITION I, LLC, WMH
           CORPUS LAND ACQUISITION II, LLC, AND
           WMH CORPUS LAND ACQUISITION III, LLC


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Contreras and Hinojosa
             Memorandum Opinion by Chief Justice Valdez1

        Relators Wildcat Midstream Holdings II, LLC, WMH Corpus I, LLC, WMH Corpus

Land Acquisition I, LLC, WMH Corpus Land Acquisition II, LLC, and WMH Corpus Land

Acquisition III, LLC filed a petition for writ of mandamus seeking relief from the trial court’s


        1  See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so. When granting relief, the court must hand down an opinion as in any other case.”); id. R.
47.4 (distinguishing opinions and memorandum opinions).
denial of their motion to transfer venue from Nueces County to San Patricio County based

on mandatory venue regarding land. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.011

(West, Westlaw through 2017 1st C.S.).2 We conditionally grant mandamus relief.

                                              I. BACKGROUND

       Plaintiff and real party in interest Express Midstream Services, LLC (Express) brought

suit against relators, Prairie Dog Partners LLC, and Jeff Reynolds alleging multiple causes

of action relating to three tracts of land.3 Express had planned to construct an oil terminal

and related infrastructure on the properties and it contacted these defendants to propose

investment in and development of the project.                 Ultimately, the project fell through and

Express sued these defendants for, inter alia, breach of contract, tortious interference with

contract, breach of fiduciary duty, fraud, conversion, and civil conspiracy. Express sought

title to the three tracts of land, or alternatively, compensation including punitive and

exemplary damages. Express filed this suit in Nueces County, Texas based on allegations

that a substantial part of the acts or omissions giving rise to its claims occurred there. See

TEX. CIV. PRAC. & REM. CODE ANN. § 15.002 (West, Westlaw through 2017 1st C.S.).

       Relators filed a motion to transfer venue to Dallas County on the grounds that the

majority of the meetings and discussions between the parties occurred there, and that was

where a defendant’s principal office was located. Express filed an amended response and

a supplemental response to the motion to transfer venue. On March 27, 2017, the motion




       2 This petition for writ of mandamus arises from trial court cause number 2015CCV-60906-2 in the

County Court at Law No. 1 of Nueces County, Texas, and the Honorable Robert J. Vargas is the respondent.
See generally TEX. R. APP. P. 52.2.

       3   Neither Prairie Dog Partners LLC nor Reynolds are parties to this original proceeding.
                                                       2
to transfer venue was set for hearing on May 17, 2017. On May 10, 2017, relators filed an

amended motion to transfer venue to San Patricio County on grounds that the land at issue

in the lawsuit was located there, and thus venue was mandatory in that county. See id. §

15.011. In the alternative, relators sought transfer of the case to Dallas County on grounds

that their principal offices were located there. Relators specifically denied all of Express’s

venue facts pertaining to Nueces County.           Also on May 10, 2017, relators filed a

memorandum of law in support of their amended venue motion.

       The trial court held a non-evidentiary hearing on the motion to transfer venue on May

17, 2017. On May 23, 2017, Express submitted a post-submission brief in opposition to

the relators’ motion to transfer venue. On May 26, 2017, relators filed a reply in support of

their amended motion to transfer venue. On June 1, 2017, Express filed a post-submission

reply to relators’ reply. That same day, the trial court sent an email to the parties which

stated that it “appears . . . that the real property is incidental to the business dispute” and

there were “enough contacts in Nueces County for this court to maintain venue of the

matter.” The trial court stated that the motions to transfer venue were denied and requested

that the parties submit an order to the court. On June 2, 2017, the trial court denied relators’

request to transfer venue by written order.

       This original proceeding ensued. By one issue, relators assert that the trial court

abused its discretion by denying their motion to transfer venue to San Patricio County. This

Court requested and received a response to the petition for writ of mandamus from Express

and further received a reply from relators to Express’s response. See TEX. R. APP. P. 52.2,

52.4, 52.8.


                                               3
                                        II. MANDAMUS

       The general rule is that a venue ruling is not a final judgment ripe for appeal. See

TEX. CIV. PRAC. & REM. CODE ANN. § 15.064(a) (West, Westlaw through 2017 1st C.S.); TEX.

R. CIV. P. 87(6) (“There shall be no interlocutory appeals from such determination.”).

Section 15.0642 of the civil practice and remedies code, however, provides for mandamus

relief to enforce certain mandatory venue provisions. See TEX. CIV. PRAC. & REM. CODE

ANN. § 15.0642 (West, Westlaw through 2017 1st C.S.); In re Transcon. Realty Inv’rs, 271

S.W.3d 270, 271 (Tex. 2008) (orig. proceeding) (per curiam); In re Tex. Dep’t of Transp.,

218 S.W.3d 74, 76 (Tex. 2007) (orig. proceeding); In re Freestone Underground Storage,

Inc., 429 S.W.3d 110, 113 (Tex. App.—Texarkana 2014, orig. proceeding). When a relator

seeks to enforce a mandatory venue provision, the relator is not required to prove that it

lacks an adequate appellate remedy and is only required to show that the trial court clearly

abused its discretion by failing to transfer the case. See In re Lopez, 372 S.W.3d 174, 176

(Tex. 2012) (orig. proceeding) (per curiam); In re Mo. Pac. R.R., 998 S.W.2d 212, 215–16

(Tex. 1999) (orig. proceeding); In re Signorelli Co., 446 S.W.3d 470, 473 (Tex. App.—

Houston [1st Dist.] 2014, orig. proceeding). The only issue presented in such cases is

whether the trial court properly interpreted the mandatory venue provision. In re Transcon.

Realty Inv’rs, 271 S.W.3d at 270; In re Tex. Ass’n of Sch. Bds., 169 S.W.3d 653, 656 (Tex.

2005) (orig. proceeding).

                                   III. STANDARD OF REVIEW

       In an original proceeding regarding the application of mandatory venue, the appellate

court reviews the trial court’s ruling on a motion to transfer for an abuse of discretion. In re


                                               4
Applied Chem. Magnesias Corp., 206 S.W.3d 114, 117 (Tex. 2006) (orig. proceeding); In re

Signorelli Co., 446 S.W.3d at 473. A trial court has no discretion in determining what the

law is or in applying the law to the facts. See In re Mo. Pac. R.R., 998 S.W.2d at 216. A

trial court abuses its discretion if it reaches a decision so arbitrary and unreasonable as to

amount to a clear and prejudicial error of law or if it clearly fails to correctly analyze or apply

the law.   In re Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig.

proceeding) (per curiam); In re Fort Bend Cty., 278 S.W.3d 842, 843 (Tex. App.—Houston

[14th Dist.] 2009, orig. proceeding).

                                IV. MOTION TO TRANSFER VENUE

       Venue may be proper in more than one county under the general, mandatory, or

permissive venue rules. See GeoChem Tech Corp. v. Verseckes, 962 S.W.2d 541, 544

(Tex. 1998). The plaintiff is given the first choice of the venue in which to file suit, but upon

challenge by the defense, bears the burden to prove venue is maintainable in that county.

TEX. R. CIV. P. 87(2)(a); In re Masonite Corp., 997 S.W.2d 194, 197 (Tex. 1999) (orig.

proceeding); GeoChem Tech Corp., 962 S.W.2d at 544 The plaintiff may file suit in any

permissible county or, in the case of mandatory venue provisions, in the county mandated

by statute.   Wilson v. Tex. Parks & Wildlife Dep’t, 886 S.W.2d 259, 260 (Tex. 1994);

Kshatrya v. Tex. Workforce Comm’n & Riddle Techs., 97 S.W.3d 825, 830 (Tex. App.—

Dallas 2003, no pet.).

       A defendant raises the question of proper venue by objecting to a plaintiff’s venue

choice through a motion to transfer venue. See TEX. R. CIV. P. 86. A defendant may move

to transfer venue on grounds that mandatory venue lies in a different county.               Id. R.


                                                5
86(3)(b). A party must establish mandatory venue by prima facie proof. Id. R. 87(3)(a).

“Prima facie proof is made when the venue facts are properly pleaded and an affidavit, and

any duly proved attachments to the affidavit, are filed fully and specifically setting forth the

facts supporting such pleading.” Id. This prima facie proof is not subject to rebuttal, cross-

examination, impeachment, or disproof. Ruiz v. Conoco, Inc., 868 S.W.2d 752, 757 (Tex.

1993); Shamoun & Norman, LLP v. Yarto Int’l Grp. LP, 398 S.W.3d 272, 287 (Tex. App.—

Corpus Christi 2012, pet. dism’d) (op. on reh’g). If a plaintiff’s chosen venue rests on a

permissive venue statute and the defendant files a meritorious motion to transfer based on

a mandatory venue provision, the trial court must grant the motion. Wichita Cty. v. Hart,

917 S.W.2d 779, 781 (Tex. 1996); Spin Doctor Golf, Inc. v. Paymentech, LP, 296 S.W.3d

354, 357 (Tex. App.—Dallas 2009, pet. dism’d); Morris v. Tex. Parks & Wildlife Dep’t, 226

S.W.3d 720, 723 (Tex. App.—Corpus Christi 2007, no pet.).

                                         V. ANALYSIS

                 A. Timeliness of Amended Motion to Transfer Venue

      In the instant case, Express asserts that relators did not seek a transfer of venue

based on mandatory venue regarding land in their original motion to transfer venue and their

amended motion to transfer venue, which included this new and different ground for transfer,

was not filed until seven days prior to the date of hearing on venue. Express asserts that

the amended motion was untimely because Rule 87(1) requires forty-five days’ notice of the

hearing on the motion to transfer venue; thus the amended motion was not properly before

the trial court for consideration.




                                               6
      We disagree with Express’s contention. It is true that each party is entitled to at least

forty-five days’ notice of a hearing on the motion to transfer. See TEX. R. CIV. P. 87(1)

(“Except on leave of court each party is entitled to at least 45 days’ notice of a hearing on

the motion to transfer.”). However, the venue scheme expressly contemplates that motions

to transfer may be amended, and further contemplates that the movant may file a reply and

additional affidavits “not later than seven days prior to the hearing date.” See id. R. 86(3)

(governing the motion to transfer venue “and any amendments to it”); id. R. 87(1) (providing

the movant’s timeline for filing a reply to a response). Thus, “an original timely motion to

transfer venue may be amended to cure defects in the original motion if the amended motion

is filed before the trial court rules on the original motion,” and the “amended motion relates

back to and supersedes the original motion to transfer venue.” In re Pepsico, Inc., 87

S.W.3d 787, 794 (Tex. App.—Texarkana 2002, orig. proceeding) (holding that an amended

motion to transfer venue relates back to the original motion and it is “immaterial” whether

the amended motion corrects a defect or alleges a new ground for transfer); see also

Renzenberger, Inc. v. O’Bryant, No. 13-05-00090-CV, 2005 WL 1361620, at *4 (Tex. App.—

Corpus Christi June 9, 2005, no pet.) (mem. op.) (en banc) (concluding that a movant’s reply

which included new venue allegations and evidence constituted a timely amended motion

to transfer venue where it was filed before the trial court ruled on the original motion to

transfer). Here, relators’ amended motion to transfer venue was filed seven days prior to

the hearing date and before the court ruled on the original motion to transfer venue,

therefore, we conclude that the amended motion was timely filed and superseded the

original motion to transfer venue.


                                              7
      Additionally, to preserve error on Rule 87 grounds that it did not receive its full forty-

five days’ notice of the hearing on the motion to transfer venue or reasonable time to

prepare, Express must have moved for a continuance of the hearing. See TEX. R. APP. P.

33.1; Bench Co. v. Nations Rent of Tex., LP, 133 S.W.3d 907, 908 (Tex. App.—Dallas 2004,

no pet.) (“To preserve its right to have its venue motion determined before the summary

judgment hearing, it was incumbent upon Bench to either request a continuance of the

summary judgment hearing or seek leave of court to have the venue motion heard earlier

by requesting the 45 day notice period be shortened.”); Beard v. Gonzalez, 924 S.W.2d 763,

765 (Tex. App.—El Paso 1996, no writ) (“To preserve error on the grounds that he was

not given adequate time to conduct discovery or prepare for a hearing on venue, relator

Beard was required to move for continuance.”); Gonzalez v. Nielson, 770 S.W.2d 99,

101 (Tex. App.—Corpus Christi 1989, writ denied) (“We hold that appellant was required

to move for a continuance to preserve error on his Rule 87 grounds that he was not

given either sufficient notice of the hearing or reasonable time to prepare for trial after

the hearing.”).

      In this case, Express did not file any written objection or motion for continuance with

regard to the amended motion to transfer venue prior to the hearing. Accordingly, based

on the foregoing, we review the venue determination here based on relators’ first amended

motion to transfer venue.

                                    B. Mandatory Venue

       Certain kinds of suits involving land must be filed in the county where all or part of

the property is located:

                                               8
       Actions for recovery of real property or an estate or interest in real property,
       for partition of real property, to remove encumbrances from the title to real
       property, for recovery of damages to real property, or to quiet title to real
       property shall be brought in the county in which all or part of the property is
       located.

TEX. CIV. PRAC. & REM. CODE ANN. § 15.011; see In re Applied Chem. Magnesias Corp., 206

S.W.3d at 117; In re Signorelli Co., 446 S.W.3d at 473. Because of its mandatory nature,

we must strictly construe section 15.011 and will not hold that it applies unless the suit is

clearly within one of the categories set out in the statute. In re Signorelli Co., 446 S.W.3d

at 474; Cartwright v. Cologne Prod. Co., 182 S.W.3d 438, 448 (Tex. App.—Corpus Christi

2006, pet. denied); Maranatha Temple, Inc. v. Enter. Prods. Co., 833 S.W.2d 736, 739 (Tex.

App.—Houston [1st Dist.] 1992, writ denied). However, if a mandatory venue provision

applies to any claims or causes of action, then all claims and causes of action arising from

the same transaction must be brought in the county of mandatory venue. See TEX. CIV.

PRAC. & REM. CODE ANN. § 15.004 (West, Westlaw through 2017 1st C.S.); In re Signorelli

Co., 446 S.W.3d at 474; Airvantage, LLC v. TBAN Props. # 1, LTD, 269 S.W.3d 254, 257

(Tex. App.—Dallas 2008, no pet.).

      Two venue facts must be established to show that venue is mandatory under section

15.011: (1) that the nature of the suit fits within those listed in section 15.011; and (2) that

all or part of the realty at issue is located in the county where venue is sought. In re

Signorelli Co., 446 S.W.3d at 473; In re Lemons, 281 S.W.3d 643, 646 (Tex. App.—Tyler

2009, orig. proceeding); Airvantage, LLC, 269 S.W.3d at 258; In re Stroud Oil Props., Inc.,

110 S.W.3d 18, 25 (Tex. App.—Waco 2002, orig. proceeding). We examine the “essence”

or “substance” of a dispute to determine whether it involves an interest in real property so


                                               9
as to invoke mandatory venue under the statute. See In re Applied Chem. Magnesias

Corp., 206 S.W.3d at 119; Yzaguirre v. KCS Res., Inc., 53 S.W.3d 368, 371 (Tex. 2001);

see also Renwar Oil Corp. v. Lancaster, 276 S.W.2d 774, 776 (Tex. 1955) (analyzing “the

heart of the controversy” and “the controlling issue” in the case).

      The “ultimate or dominant purpose” of a suit determines whether a particular suit falls

under a mandatory venue statute and not “how the cause of action is described by the

parties.” Bracewell v. Fair, 638 S.W.2d 612, 615 (Tex. App.—Houston [1st Dist.] 1982, no

writ); see In re Group 1 Realty, Inc., 441 S.W.3d 469, 473 (Tex. App.—El Paso 2014, orig.

proceeding); In re Signorelli Co., 446 S.W.3d at 474; In re City Nat’l Bank, 257 S.W.3d 452,

454 (Tex. App.—Tyler 2008, orig. proceeding); see also Yzaguirre, 53 S.W.3d at 371;

Renwar Oil Corp., 276 S.W.2d at 776. The nature of the suit is determined from the facts

alleged in the plaintiff’s petition, the rights asserted, and the relief sought. In re Signorelli

Co., 446 S.W.3d at 474; In re Hardwick, 426 S.W.3d 151, 161 (Tex. App.—Houston [1st

Dist.] 2012, orig. proceeding); Airvantage LLC, 269 S.W.3d at 257; see also Renwar Oil

Corp., 276 S.W.2d at 775.

      In this case, Express’s allegations against relators included claims that it had

contributed the properties at issue to relators in connection with the parties’ agreements,

and that relators breached their agreements with regard to the tracts of land at issue in this

lawsuit and breached their fiduciary duties by failing to create a new company for the

purpose of holding title to the properties. Express sought the “just and right relief” of

rescission of those contracts by which it lost title to the properties:

             The Cougar Tract, the 117 Acre Tract, and the 150 Acre Tract should
       be awarded and titled to Plaintiff. Defendants Wildcat should be required to

                                               10
       transfer ownership of these properties to Plaintiff [because] the Defendants
       never paid to Plaintiff—and never gave any consideration whatsoever to
       Plaintiff – for these real properties. Rescission is a proper remedy given the
       fraud committed by Defendants Wildcat and Defendant PDP. Rescission is the
       proper remedy given the mistakes involved with purported transfers of title.
       Rescission is a just and right equitable remedy that is necessary given the
       facts and circumstances of this case.

              In the alternative, Plaintiff seeks reasonable and just compensation—
       including all remedies allowed at law and in equity. Plaintiff also seeks such
       punitive/exemplary damages as allowed by law for the causes of action
       pleaded herein. Plaintiff also seeks attorneys’ fees. All of Plaintiff’s losses
       and legal harm are in an amount in excess of the jurisdictional limits of this
       Honorable Court.

       We first examine whether the nature of the suit fits within those listed in section

15.011. See TEX. CIV. PRAC. & REM. CODE ANN. § 15.011. We conclude that it does. On

its face, the lawsuit is an action “for the recovery of real property or an estate or interest in

real property.” Id.; see also In re Applied Chem. Magnesias Corp., 206 S.W.3d at 117; In

re Signorelli Co., 446 S.W.3d at 473. Further, based on the facts alleged in Express’s

pleadings, the essence or substance of the dispute involves, at its core, the transfer of title

to those three tracts of land and the development of a business on the land. See In re

Applied Chem. Magnesias Corp., 206 S.W.3d at 119; Yzaguirre, 53 S.W.3d at 371. Finally,

Express asserts rights to the property and the relief sought includes title to the property

through rescission. See In re Signorelli Co, 446 S.W.3d at 474; In re Hardwick, 426 S.W.3d

at 161; Airvantage LLC, 269 S.W.3d at 257; see also Renwar Oil Corp., 276 S.W.2d at 775.

We conclude that Express’s lawsuit comprises one of the actions encompassed by section

15.011. See, e.g., In re Signorelli Co., 446 S.W.3d at 474 (determining that mandatory

venue applied in an action seeking rescission of purchase agreement regarding land); In re

Hardwick, 426 S.W.3d at 163 (concluding that mandatory venue applied in an action for

                                               11
breach of contract and fiduciary duty where the remedy sought included forfeiture of mineral

interests); In re Lemons, 281 S.W.3d at 645 (determining that mandatory venue applied in

a suit to impose a constructive trust on real property).

      We next examine whether all or part of the realty at issue is located in the county

where venue is sought. See In re Signorelli Co., 446 S.W.3d at 473; In re Lemons, 281

S.W.3d at 646; Airvantage, LLC, 269 S.W.3d at 258. There is no dispute that some of the

land is in San Patricio County; however, Express contends that part of the Cougar tract is

located in Nueces County, and accordingly, venue is proper there. In its post submission

briefing and in this original proceeding, Express based this argument on the purchase and

sale agreement between the University of Houston System and Express, which recites that

the land is “located in Nueces County, Texas.”          Likewise, the special warranty deed

between the University of Houston System and relator WMH Corpus I LLC states that the

tract involves “approximately 22.89 acres of land in San Patricio County and Nueces

County.” Relators contend that the properties at issue are located entirely in San Patricio

County and that the foregoing language “clearly” is a typographical error. They direct our

attention to the language specifically describing the property in the deed, which indicates

that the property lies entirely in San Patricio County, as well as additional documentation,

including the title policy, which states that the property lies entirely in San Patricio County.

      Express’s argument generally rests on the concept that plaintiffs are allowed to

choose venue first, and the plaintiff’s choice cannot be disturbed as long as suit is initially

filed in a county of proper venue. Wilson, 886 S.W.2d at 260; Ford Motor Co. v. Johnson,

473 S.W.3d 925, 928 (Tex. App.—Dallas 2015, pet. denied). While we agree with this


                                               12
general proposition, our analysis here is controlled by two basic principles imbedded in the

venue scheme. First, “[a]ll venue facts, when properly pleaded, shall be taken as true

unless specifically denied by the adverse party.” TEX. R. CIV. P. 87(3)(a). Second, “[p]rima

facie proof is made when the venue facts are properly pleaded and an affidavit, and any

duly proved attachments to the affidavit, are filed fully and specifically setting forth the facts

supporting such pleading.” Id.

      In this case, Express brought suit in Nueces County and based its claim of venue on

the general venue rule alleging that “all or a substantial part of the acts or omissions giving

rise to the claims asserted” occurred there. See TEX. CIV. PRAC. & REM. CODE ANN. §

15.002(a)(1). Express did not base its venue selection on the location of any of the land at

issue or any other mandatory venue provision. Relators sought a mandatory transfer of

venue to San Patricio County based on their contention that the three tracts of land were

located there.   See id. § 15.011. In their amended motion to transfer venue and the

memorandum in support of the transfer, relators contended that Express’s “action is for the

recovery of an estate or interest in real property (i.e., the three tracts of land referred to in

its pleadings as the ‘Cougar Tract,’ the ‘117 Acre Tract,’ and the ‘150 Acre Tract’) located

wholly within San Patricio County.” Relators supported this allegation with prima facie

proof, including affidavit testimony that “[t]his action relates to three tracts of land located in

San Patricio County.” TEX. R. CIV. P. 87(3)(a). In response, Express never specifically

denied that part of the land was located in San Patricio County, and it never provided prima

facie proof that part of the land was located in Nueces County.




                                                13
      A ground of mandatory venue is established when the party relying upon a mandatory

exception to the general rule makes prima facie proof by affidavit. See id.; In re Evolution

Petroleum Co., 359 S.W.3d 710, 712 (Tex. App.—San Antonio 2011, orig. proceeding).

And, given that Express did not specifically deny relators’ venue facts with prima facie proof,

we take those allegations regarding mandatory venue as true. See TEX. R. CIV. P. 87(3)(a);

GeoChem Tech Corp., 962 S.W.2d at 54. In so ruling, we note that Express invites us to

conclude that a factual dispute regarding the location of the land prevents us from

determining whether venue is correct in this original proceeding.        It is correct that an

appellate court is not authorized to resolve factual disputes in a mandamus proceeding. In

re Woodfill, 470 S.W.3d 473, 478 (Tex. 2015) (orig. proceeding); In re Angelini, 186 S.W.3d

558, 560 (Tex. 2006) (orig. proceeding); In re Perez, 508 S.W.3d 500, 503 (Tex. App.—El

Paso 2016, orig. proceeding). Nevertheless, whether or not the deeds and contract raise

any fact issues regarding whether any part of the land at issue is located in Nueces County,

an issue we do not decide here, those issues do not prevent this Court from determining

venue as a matter of law. In re Vaishangi, Inc., 442 S.W.3d 256, 259–60 (Tex. 2014) (orig.

proceeding); Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). In

short, we need not determine any fact issues regarding the location of the land because,

based on the facts and procedural rules applicable to this case, it is neither required nor

permitted by the venue scheme.

      Based on the foregoing, we conclude that the underlying cause of action is one for the

recovery of real property or an interest in real property, and relators have provided prima

facie proof that part of the property is located in San Patricio County. See TEX. CIV. PRAC.


                                              14
& REM. CODE ANN. § 15.011. Therefore, the trial court erred in denying relator’s motion to

transfer venue to San Patricio County. We sustain relators’ sole issue.

                                        VI. CONCLUSION

       Examining the pleadings and the record evidence, and considering the relevant law

pertaining to mandatory venue regarding an interest in land, we conclude that this case falls

within the parameters of section 15.011 of the civil practice and remedies code. See TEX.

CIV. PRAC. & REM. CODE ANN. § 15.011. Accordingly, venue was mandatory in San Patricio

County. Thus, the trial court erred in denying relators’ amended motion to transfer venue

of the case from Nueces County to San Patricio County.

       We conditionally grant the petition for writ of mandamus and direct the trial court to

vacate its order denying the transfer of venue and to transfer venue of this matter to San

Patricio County. The writ will issue only if the trial court fails to comply.



                                                          /s/ Rogelio Valdez
                                                          ROGELIO VALDEZ
                                                          Chief Justice

Delivered and filed the
15th day of November, 2017.




                                               15